Citation Nr: 1244327	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  07-13 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection a lumbar spine disability.  

The Veteran filed a notice of disagreement in October 2005, and a statement of the case was issued in January 2006.  He filed a May 2007 substantive appeal, which was not timely received.  38 C.F.R. § 20.302(b) (2012).  However, the RO continued to take action to indicate that this issue was on appeal, which included issuing a supplemental statement of the case in February 2009, and scheduling the Veteran for a December 2009 Travel Board.  Although the Veteran did not report for his scheduled hearing, the Board remanded the issue for further development in January 2010.  Therefore, since continuing action and development has been performed in the instant claim, the requirement that there be a timely substantive appeal is deemed waived.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  


FINDING OF FACT

A lumbar spine disability was not documented at service discharge or for many years thereafter; and, the preponderance of the competent and credible evidence of record is against a finding of any link between any current lumbar spine disability and the Veteran's service, and the evidence does not show that arthritis of the lumbar spine manifested to a compensable degree within one year following service.


CONCLUSION OF LAW

A lumbar spine disability was not incurred in or aggravated by service, nor may arthritis of the lumbar spine be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).  

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).  The notice requirements apply to all five elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The duty to notify was satisfied by letters sent to the Veteran in May 2005 and February 2012.  The letters fully addressed all notice elements.  They informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With those letters, the RO effectively satisfied the notice requirements with respect to the issue on appeal.  The Board finds that adequate notice was provided to the Veteran.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006) (issuance of a fully compliant notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure any timing defect).  

VA has a duty to assist a veteran in the development of claims.  That duty includes assisting a claimant in the procurement of service medical records, private treatment records, and VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). The RO associated the Veteran's service medical records, private treatment records, and VA treatment records with the claims file.  No outstanding evidence has been identified.  

The Veteran was afforded a VA examination in connection with the claim.  The Board finds the VA examination report was thorough and adequate upon which to base a decision.  The April 2010 VA examination required additional findings and as a result, a January 2012 opinion in connection with the April 2010 VA examination was made.  The April 2010 VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disabilities under the applicable rating criteria.  Additionally, as to this service connection claim, the VA examination was thorough and provided adequate information upon which to decide the claim.  

Further, the Veteran was provided an opportunity to set forth his contentions at a Travel Board hearing in December 2009.  He failed to report for that hearing.  

The Board concludes that all the available records and medical evidence have been obtained to make an adequate determination as to the claim.  Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Veteran claims that service connection is warranted for a lumbar spine disorder based upon service incurrence.  He maintains that during basic training, he was injured when performing jumping and pogo exercises.  He further contends that his back condition worsened while serving in Vietnam, specifically, he injured his back when jumping off of a building after placing sand bags on the top of the building.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hansen v. Principi, 16 Vet. App. 110 (2002); Caluza v. Brown, 7 Vet. App. 498 (1995).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2012).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b) (2012).  Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2012).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  38 U.S.C.A. § 1154(a) (West 2002); Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The service medical records are devoid of findings, treatment, or diagnoses of any lumbar spine disability or arthritis.  A May 1969 Report of Medical History rendered in connection with the pre-induction examination, noted that he had occasional back pain, but no doctor was ever seen.  On separation examination from service in July 1971, the Veteran's spine was clinically evaluated as normal.  

After service, the initial medical evidence of a lumbar disorder was in March 2005, in a VA outpatient treatment record, indicating a past medical history of low back pain.  In June 2005, he was seen by VA on an outpatient basis with a history of low back pain which he stated started in service.  At that time, he complained of constant, deep dull pain, radiating to both legs.  VA outpatient treatment records from 2005 to 2010 showed ongoing treatment records of lumbar spine treatment by VA.  

Also of record are medical records from the University of Texas, Southwestern Medical Clinic.  Those records show that he claimed episodic low back pain since the 1970s and a prior laminectomy/discectomy for a herniated disc in 1996.  

Pursuant to the Board's January 2010 remand, the Veteran underwent a VA examination in April 2010 in connection with this claim.  He presented the same relevant history of injuring his back during active service in basic training performing pogo training.  He stated he saw the medic and was given medication.  He stated he sustained additional back pain after jumping off a building when incoming rockets were fired in his direction.  He was also given medication at that time.  He stated that he continued to have low back pain, treated with medication in service.  He was discharged from service, and began to do assembly work.  He was able to that work.  For the three years prior to the examination, he had been a union representative and was on his feet and in his car most of the day.  He complained of daily pain.  A physical examination was performed.  X-rays showed degenerative disc disease (DDD) at L4-5 and L5-S1 with narrowing, anterior and left lateral osteophytes.  The diagnostic impressions were herniated nucleus pulposus, previous laminectomy, chronic pain secondary to lumbar disc disease and surgery, and DDD of the lumbar spine at L4-5 and L5-S1.  

In January 2012, a medical opinion was requested in connection with the Veteran's April 2010 VA examination.  The examiner reviewed the claims file in its entirety and opined that it was less likely as not that the Veteran's current lumbar spine conditions were caused by or the result of the Veteran's active service.  The examiner could find no medical notes with regard to chronic or recurrent lumbar conditions while the Veteran was in active service.  The July 1971 separation physical showed no recurrent back problems.  The enlistment examination showed he had occasional back pain prior to service, but the complaints were no longer present at the time of discharge from service.  The examiner stated that the disease likely developed following discharge from service, and would require mere speculation to connect the disease to military service, absent evidence of degenerative disease, or chronic or recurrent lumbar conditions while in service.  Therefore, it was less likely as not that the current degenerative disease of the lumbar spine was caused by, aggravated by, or the result of active service.  

At the outset, the Board emphasizes that there were no findings, treatment or diagnoses of a lumbar spine disorder in service.  There is also no evidence that a lumbar spine disorder or degenerative joint disease of the lumbar spine was diagnosed within one year of the Veteran's service discharge.  Therefore, the contemporaneous objective medical evidence is against the finding that a lumbar spine disorder, to include arthritis of the lumbar spine, was shown or diagnosed during the Veteran's active service or within the presumptive period for service connection.

However, that does preclude a grant of service connection.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  A review of the post-service evidence does not support the conclusion that the Veteran's lumbar spine disorder is causally related to active service.  

Specifically, other than the Veteran's statements, the competent and credible evidence is against the finding that the Veteran's lumbar spine disorder is related to service.  The medical evidence associated with the claims folder does not show evidence of the Veteran's lumbar spine disorder from service discharge and the first medical evidence of lumbar spine findings was a history of a laminectomy in 1996.  Aside from the Veteran's personal statements, the file does not contain competent evidence documenting the Veteran's has a lumbar spine disorder since service.  

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact.  Credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  

The Veteran is competent to identify some types of symptoms, such as back pain, that may be ascribed to a lumbar spine disorder.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  However, the Board finds that the Veteran is not competent to attribute his symptomatology to a specific diagnosis or to provide an etiological opinion relating any current disability to service.  Moreover, even if the Veteran is found to be competent, the Board is within its province to weigh that testimony and to make a credibility determination.

Significantly, the Veteran's reported history of continued symptoms since active service is inconsistent with the other evidence of record.  Consideration has been given to the Veteran's statements that he has had a lumbar spine disorder since service on a continuous basis.  However, there is an over 25 year period between the first documented medical evidence of any back disorder and the Veteran's service discharge.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service).  If, as he argues, he has been experiencing chronic symptoms of the disorder since service, he has provided no explanation for the delay in seeking treatment or claiming service connection.  That too bears against his overall credibility.  Shaw v. Principi, 3 Vet. App. 365 (1992) (Veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  

Accordingly, the Board finds the statements of the Veteran asserting in-service incurrence or continuity of symptomatology since service are of less credibility because they are contradicted by the service separation examination which found his back to be normal and the lack of evidence for over 25 years of any back disorder.  Madden v. Gober, 125 F.3d 1477 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The Board finds that the weight of the competent evidence does not attribute the Veteran's lumbar spine complaints to service, despite his contentions to the contrary.  No medical professional has established a relationship between any back disability and active duty.  There is no medical evidence of record, and the Veteran has not indicated that any physician has associated, any lumbar spine disability to his active service.  Moreover, the January 2012 VA opinion associated with the April 2010 VA examination findings indicates that it was less likely that his present lumbar spine degenerative disease was caused by, aggravated by, or the result of his active service.  

The Board notes that the Veteran has asserted that his claimed disorder is related to his active service.  He is competent to report symptoms as they come to him through his senses.  However, the Veteran is not competent to provide an opinion regarding the etiology of his lumbar spine disorder.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Because a lumbar spine disorder is not diagnosed by unique and readily identifiable features, it do not involve a simple identification that a layperson is competent to make.  The diagnosis requires medical expertise and diagnostic testing.  Therefore, the Veteran's statements regarding the diagnosis and claimed etiology of his lumbar spine disorder is found to lack competency.

Therefore, as a nexus between the Veteran's claimed lumbar spine disorder and his active service has not been established, either through medical evidence or the Veteran's own statements, the claim fails on that basis.  

The Board has also considered whether presumptive service connection for chronic disease is warranted.  Arthritis is regarded as a chronic disease.  38 C.F.R. § 3.309(a) (2012).  However, in order to trigger the presumption, arthritis must become manifest to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. § 3.307(a)(3) (2012).  As the evidence of record fails to establish any clinical manifestations of arthritis of the lumbar spine within one year following separation from service, the criteria for presumptive service connection on the basis.  

The Veteran has also claimed that he injured his back while engaging in combat with the enemy and that service connection should be granted for residuals of that combat injury.  The Veteran served for 10 months and 21 days in the Republic of Vietnam during service and his service separation form does not show any indicia of combat, such as medals or awards denoting combat.  His military occupational specialty was field artillery operations and intelligence assistant.  He has claimed that he injured his back jumping from a building when there was incoming rocket fire.

In the case of a veteran who engaged in combat with the enemy in active service, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease.  38 U.S.C.A. § 1154(b) (West 2002).  So long as the evidence is consistent with the circumstances, conditions or hardships of such service, the fact that there is no official record of incurrence or aggravation in combat service is of no consequence.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b) (West 2002).  Engaged in combat with the enemy requires that the veteran have personally taken part in a fight or encounter with a military foe or hostile unit of instrumentality.  The phrase does not apply to veterans who merely served in a general combat area or combat zone, but did not themselves engage in combat with the enemy.  VAOPGCPREC 12-99 (1999), 65 Fed. Reg. 6256 (2000).

The Board finds that it is unnecessary to determine whether or not the Veteran engaged in combat with the enemy during his service.  Even if he engaged in combat with the enemy and it may be presumed that he incurred a back injury as he has claimed, the claim still fails.  The evidence still must show that a current lumbar spine disability is related to an inservice injury.  The separation examination was still negative for any back disorder, and therefore the Board must find lack of chronicity in service and lack of continuity of symptomatology as a back disorder was not shown at separation or for many years after separation.  Furthermore, the VA examiner found that it was less likely that any current back disability was related to service.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for a lumbar spine disorder.  Therefore, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a lumbar spine disability is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


